                      Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 1 of 24


  Fill in this information to identify your case and this filing:
  Debtor 1               Dennis                      G.                   Whittaker
                         First Name                  Middle Name          Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name          Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number            19-30156                                                                                                   Check if this is an
  (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                       What is the property?                             Do not deduct secured claims or exemptions. Put the
1322 Big Lake                                              Check all that apply.                             amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                            Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building                 Current value of the            Current value of the
                                                               Condominium or cooperative                    entire property?                portion you own?
San Antonio                      TX       78245                Manufactured or mobile home                               $183,530.00                  $183,530.00
City                             State    ZIP Code             Land
                                                               Investment property                           Describe the nature of your ownership
                                                               Timeshare                                     interest (such as fee simple, tenancy by the
Bexar                                                                                                        entireties, or a life estate), if known.
                                                               Other
County
                                                                                                             Fee Simple (w/Purchase M.
                                                           Who has an interest in the property?
1322 Big Lake San Antonio, TX 78245
                                                           Check one.
                                                               Debtor 1 only                                      Check if this is community property
                                                               Debtor 2 only                                      (see instructions)
                                                               Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $183,530.00


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 1
                    Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 2 of 24


Debtor 1         Dennis G. Whittaker                                                                 Case number (if known)         19-30156

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Nissan                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Titan XD
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2017
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 17,000                                 At least one of the debtors and another            $41,558.50                           $41,558.50
Other information:
2017 Nissan Titan XD (approx. 17,000                        Check if this is community property
miles)                                                      (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

4.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Gulf Stream                  Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Vista Cruiser 19ERD
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2017
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Other information:                                          At least one of the debtors and another            $18,146.50                           $18,146.50
RV: 2017 Gulf Stream Vista Cruiser
19ERD                                                       Check if this is community property
                                                            (see instructions)
4.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Grand Design                 Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Reflection 315RLTS
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2018
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Other information:                                          At least one of the debtors and another            $43,571.00                           $43,571.00
RV: 2018 Grand Design Reflection
315RLTS                                                     Check if this is community property
                                                            (see instructions)
4.3.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Haulmark                     Check one.                                          amount of any secured claims on Schedule D:
                                               Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
Model:                    One X-Pand-A Concession
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2009                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Other information:                                          At least one of the debtors and another             $1,500.00                             $1,500.00
2009 Haulmark One X-Pand-A
Concession Trailer (Debtor has title                        Check if this is community property
representing a $1,500 remaining                             (see instructions)
interest in the concession trailer sold
to Danny Turrel 10 of May 2016.
Agreed sales price $7,500. $6,000 has
been paid. $1,500 still remaining.)
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................           $104,776.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
                    Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 3 of 24


Debtor 1       Dennis G. Whittaker                                                         Case number (if known)    19-30156

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                        $3,815.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               Speakers ($300)                                                                                  $1,255.00
                                Headphones ($100, $75)
                                Laptop ($250)
                                Tablet ($400)
                                Printer ($30)
                                Cell Phone ($100)
8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           No
           Yes. Describe............
                               Clothing                                                                                          $200.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
           No
           Yes. Describe............
                               Mens' Wedding Ring ($235)                                                                         $785.00
                                Ladies' Necklace ($500)
                                Watch ($30)
                                Fitbit ($20)
13. Non-farm animals
    Examples: Dogs, cats, birds, horses
           No
           Yes. Describe............

14. Any other personal and household items you did not already list, including any health aids you
    did not list
           No
           Yes. Give specific
           information......................
                                     Eye Glasses ($100)                                                                          $400.00
                                  Hearing Aids ($300)




Official Form 106A/B                                          Schedule A/B: Property                                                page 3
                        Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 4 of 24


Debtor 1          Dennis G. Whittaker                                                                                           Case number (if known)                  19-30156

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                              $6,455.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                  Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                  portion you own?
                                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                                  claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
                                                                                                                                                     Cash: ........................................... $2,447.80
            Yes.....................................................................................................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                 Institution name:

             17.1.       Checking account:                    Checking account: Capital One Bank                                                                                                        $53.44
             17.2.       Checking account:                    Checking account: Capital One Bank                                                                                                          $0.00
             17.3.       Checking account:                    Checking account: Chase Bank                                                                                                         $1,514.60
             17.4.       Savings account:                     Savings account: Capital One Bank                                                                                                           $0.00
             17.5.       Savings account:                     Savings account: Chase Bank                                                                                                                 $0.00
             17.6.       Savings account:                     Savings account: Chase Bank                                                                                                                 $0.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:

                                                Investment Account: Acorns                                                                                                                            $382.91
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
            No
            Yes. Give specific
            information about
            them...............................................
                                               Name of entity:                                                                                      % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
            No
            Yes. Give specific
            information about
            them...............................................
                                               Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
            No
            Yes. List each
            account separately.              Type of account:                  Institution name:
                                             401(k) or similar plan: 401(k)                                                                                                                      $13,000.00


Official Form 106A/B                                                                    Schedule A/B: Property                                                                                              page 4
                       Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 5 of 24


Debtor 1         Dennis G. Whittaker                                                             Case number (if known)       19-30156

                                           IRA:              IRA (etrade)
                                                             Contains 4.0156 shares of Papa Johns stock                                             $172.56
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................             Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific     Manuscript for potential publication                                                                              $250.00
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                          Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information Federal: 2018 Potential Federal Income Tax Refund. Amt:                            Federal:             Unknown
           about them, including whether Unknown
           you already filed the returns                                                                                     State:                    $0.00
           and the tax years.....................................
                                                                                                                             Local:                    $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                       Alimony:

                                                                                                                Maintenance:

                                                                                                                Support:

                                                                                                                Divorce settlement:

                                                                                                                Property settlement:




Official Form 106A/B                                               Schedule A/B: Property                                                               page 5
                       Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 6 of 24


Debtor 1         Dennis G. Whittaker                                                                                 Case number (if known)             19-30156

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
            No
            Yes. Give specific information See continuation page(s).                                                                                                           $0.00

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
            Yes. Name the insurance
            company of each policy
            and list its value................    Company name:                                                 Beneficiary:                                Surrender or refund value:

                                                  Automobile Insurance
                                                  (No cash or surrender value)                                                                                                 $0.00
                                                  Home Owners Insurance
                                                  (No cash or surrender value)                                                                                                 $0.00
                                                  Term Life Insurance
                                                  (No cash or surrender value)                                                                                                 $0.00
                                                  Disability Insurance
                                                  (No cash or surrender value)                                                                                                 $0.00
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
            No
            Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............
                                              Potential Claim against MetLife regarding denial of long-term                                                               Unknown
                                                       disability.
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............

35. Any financial assets you did not already list

            No
            Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................   $17,821.31


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.




Official Form 106A/B                                                            Schedule A/B: Property                                                                          page 6
                        Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 7 of 24


Debtor 1          Dennis G. Whittaker                                                                                Case number (if known)             19-30156

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................
                              See continuation page(s).                                                                                                                         $0.00

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................

41. Inventory

            No
            Yes. Describe................

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
                         Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 8 of 24


Debtor 1           Dennis G. Whittaker                                                                                        Case number (if known)                19-30156

48. Crops--either growing or harvested

             No
             Yes. Give specific
             information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

             No
             Yes..............................

50. Farm and fishing supplies, chemicals, and feed

             No
             Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

             No
             Yes. Give specific
             information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................                        $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                          $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $183,530.00

56. Part 2: Total vehicles, line 5                                                                                $104,776.00

57. Part 3: Total personal and household items, line 15                                                               $6,455.00

58. Part 4: Total financial assets, line 36                                                                         $17,821.31

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                     Add lines 56 through 61.................................         $129,052.31               property total                 +          $129,052.31


63. Total of all property on Schedule A/B.                                                                                                                                                  $312,582.31
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 8
                 Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 9 of 24


Debtor 1    Dennis G. Whittaker                                                Case number (if known)   19-30156


6.   Household goods and furnishings (details):

     Nightstand ($70)                                                                                               $690.00
     Hand Tools ($200)
     Drill ($100)
     Lawn Mower ($100)
     Weed Eater ($40)
     Plastic Trombone ($80)
     Keyboard ($100)
     Washer ($250)                                                                                                 $1,225.00
     Dryer ($250)
     Refrigerator ($500)
     BBQ Pit ($125)
     Lawnmower ($100)
     Washer (RV Style) ($600)                                                                                      $1,900.00
     Dryer (RV Style) ($600)
     2 Weight Distribution Hitches (2 @ $150)
     Generator ($400)
30. Other amounts someone owes you (details):

     Monthly Social Security Benefits                                                                                 $0.00
     (No cash or surrender value)
     MetLife Long-Term Disability Benefits                                                                            $0.00
     (No cash or surrender value) (Currently Denied)
38. Accounts receivable or commissions you already earned (details):

     Month to month lease agreement for 1322 Big Lake San Antonio, TX 78245                                           $0.00
     (Surrendering home)
     Consignment lease agreement (verbal) for RV 2017 Gulf Stream Vista Cruiser with Texas Best                       $0.00
     RV Rentals
     (Debtor is Surrendering RV)




Official Form 106A/B                                  Schedule A/B: Property                                           page 9
                     Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 10 of 24


 Fill in this information to identify your case:
 Debtor 1             Dennis              G.                     Whittaker
                      First Name          Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number          19-30156                                                                                       amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                          $1,500.00                  $1,500.00          11 U.S.C. § 522(d)(5)
2009 Haulmark One X-Pand-A Concession                                             100% of fair market
Trailer (Debtor has title representing a                                          value, up to any
$1,500 remaining interest in the                                                  applicable statutory
concession trailer sold to Danny Turrel 10                                        limit
of May 2016. Agreed sales price $7,500.
$6,000 has been paid. $1,500 still
remaining.)
Line from Schedule A/B:   4.3




3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
                     Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 11 of 24


Debtor 1      Dennis G. Whittaker                                                    Case number (if known)   19-30156

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $690.00                  $690.00           11 U.S.C. § 522(d)(3)
Nightstand ($70)                                                             100% of fair market
Hand Tools ($200)                                                            value, up to any
Drill ($100)                                                                 applicable statutory
Lawn Mower ($100)                                                            limit
Weed Eater ($40)
Plastic Trombone ($80)
Keyboard ($100)
Line from Schedule A/B:     6

Brief description:                                      $1,225.00                $1,225.00          11 U.S.C. § 522(d)(3)
Washer ($250)                                                                100% of fair market
Dryer ($250)                                                                 value, up to any
Refrigerator ($500)                                                          applicable statutory
BBQ Pit ($125)                                                               limit
Lawnmower ($100)
Line from Schedule A/B:     6

Brief description:                                      $1,900.00                $1,900.00          11 U.S.C. § 522(d)(5)
Washer (RV Style) ($600)                                                     100% of fair market
Dryer (RV Style) ($600)                                                      value, up to any
2 Weight Distribution Hitches (2 @ $150)                                     applicable statutory
Generator ($400)                                                             limit
Line from Schedule A/B:  6

Brief description:                                      $1,255.00                $1,255.00          11 U.S.C. § 522(d)(3)
Speakers ($300)                                                              100% of fair market
Headphones ($100, $75)                                                       value, up to any
Laptop ($250)                                                                applicable statutory
Tablet ($400)                                                                limit
Printer ($30)
Cell Phone ($100)
Line from Schedule A/B:     7

Brief description:                                       $200.00                  $200.00           11 U.S.C. § 522(d)(3)
Clothing                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $785.00                  $785.00           11 U.S.C. § 522(d)(4)
Mens' Wedding Ring ($235)                                                    100% of fair market
Ladies' Necklace ($500)                                                      value, up to any
Watch ($30)                                                                  applicable statutory
Fitbit ($20)                                                                 limit
Line from Schedule A/B: 12

Brief description:                                       $400.00                  $400.00           11 U.S.C. § 522(d)(9)
Eye Glasses ($100)                                                           100% of fair market
Hearing Aids ($300)                                                          value, up to any
Line from Schedule A/B:    14                                                applicable statutory
                                                                             limit



Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
                     Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 12 of 24


Debtor 1      Dennis G. Whittaker                                                    Case number (if known)   19-30156

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $2,447.80                $2,447.80          11 U.S.C. § 522(d)(5)
Cash on Hand                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $53.44                    $53.44           11 U.S.C. § 522(d)(5)
Checking account: Capital One Bank                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    17.1
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Checking account: Capital One Bank                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    17.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Savings account: Capital One Bank                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    17.4
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,514.60                $1,514.60          11 U.S.C. § 522(d)(5)
Checking account: Chase Bank                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    17.3
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Savings account: Chase Bank                                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    17.5
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Savings account: Chase Bank                                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    17.6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $382.91                  $382.91           11 U.S.C. § 522(d)(5)
Investment Account: Acorns                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    18
                                                                             applicable statutory
                                                                             limit

Brief description:                                     $13,000.00               $13,000.00          11 U.S.C. § 522(d)(12)
401(k)                                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
                     Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 13 of 24


Debtor 1      Dennis G. Whittaker                                                    Case number (if known)   19-30156

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $172.56                  $172.56           11 U.S.C. § 522(d)(12)
IRA (etrade)                                                                 100% of fair market
Contains 4.0156 shares of Papa Johns                                         value, up to any
stock                                                                        applicable statutory
Line from Schedule A/B: 21                                                   limit

Brief description:                                       $250.00                  $250.00           11 U.S.C. § 522(d)(5)
Manuscript for potential publication                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    26
                                                                             applicable statutory
                                                                             limit

Brief description:                                      Unknown                     $0.00           11 U.S.C. § 522(d)(5)
2018 Potential Federal Income Tax Refund                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(10)(A)
Monthly Social Security Benefits                                             100% of fair market
(No cash or surrender value)                                                 value, up to any
Line from Schedule A/B: 30                                                   applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(10)(A)
MetLife Long-Term Disability Benefits                                        100% of fair market
(No cash or surrender value) (Currently                                      value, up to any
Denied)                                                                      applicable statutory
Line from Schedule A/B: 30                                                   limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Automobile Insurance                                                         100% of fair market
(No cash or surrender value)                                                 value, up to any
Line from Schedule A/B: 31                                                   applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Home Owners Insurance                                                        100% of fair market
(No cash or surrender value)                                                 value, up to any
Line from Schedule A/B: 31                                                   applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Term Life Insurance                                                          100% of fair market
(No cash or surrender value)                                                 value, up to any
Line from Schedule A/B: 31                                                   applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Disability Insurance                                                         100% of fair market
(No cash or surrender value)                                                 value, up to any
Line from Schedule A/B: 31                                                   applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
                     Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 14 of 24


Debtor 1      Dennis G. Whittaker                                                    Case number (if known)   19-30156

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      Unknown                     $0.00           11 U.S.C. § 522(d)(5)
Potential Claim against MetLife regarding                                    100% of fair market
denial of long-term disability.                                              value, up to any
Line from Schedule A/B: 33                                                   applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Month to month lease agreement for 1322                                      100% of fair market
Big Lake San Antonio, TX 78245                                               value, up to any
(Surrendering home)                                                          applicable statutory
Line from Schedule A/B: 38                                                   limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Consignment lease agreement (verbal) for                                     100% of fair market
RV 2017 Gulf Stream Vista Cruiser with                                       value, up to any
Texas Best RV Rentals                                                        applicable statutory
(Debtor is Surrendering RV)                                                  limit
Line from Schedule A/B: 38




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 5
                      Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 15 of 24


  Fill in this information to identify your case:
  Debtor 1             Dennis                G.                     Whittaker
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number          19-30156                                                                                         Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $1,795.00           $1,795.00                $0.00
Patrick McKinzie
Priority Creditor's Name                                   Last 4 digits of account number        N     a   m       e
Brandy McKinzie                                            When was the debt incurred?          11/30/2017
Number       Street
1322 Big Lake                                              As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
San Antonio                     TX      78245                  Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?                                Deposits by Individuals
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                       Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 16 of 24


Debtor 1       Dennis G. Whittaker                                                              Case number (if known)      19-30156

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $4,935.00
Amex                                                        Last 4 digits of account number         6 5        7     3
Nonpriority Creditor's Name
                                                            When was the debt incurred?           03/2018
Correspondence/Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 981540                                                   Contingent
                                                                Unliquidated
                                                                Disputed
El Paso                         TX      79998
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                          $4,213.00
Amex                                                        Last 4 digits of account number         9 5        4     3
Nonpriority Creditor's Name
                                                            When was the debt incurred?           08/2018
Correspondence/Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 981540                                                   Contingent
                                                                Unliquidated
                                                                Disputed
El Paso                         TX      79998
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
                       Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 17 of 24


Debtor 1       Dennis G. Whittaker                                                         Case number (if known)       19-30156

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.3                                                                                                                                  $963.92
Capital One                                              Last 4 digits of account number      4 1        1    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018
PO Box 71083
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Charlotte                     NC      28272
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                  $939.32
Capital One                                              Last 4 digits of account number      7 3        5    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018
PO Box 71083
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Charlotte                     NC      28272
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                              $29,275.34
Christus S.R. Westover Hills                             Last 4 digits of account number      2 6 6           1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/29/2017
PO Box 847053
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75284-7053
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 3
                       Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 18 of 24


Debtor 1       Dennis G. Whittaker                                                         Case number (if known)       19-30156

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.6                                                                                                                                $5,987.00
Citicards Cbna                                           Last 4 digits of account number      6 9        9    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2015
Citi Bank
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 6077                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Sioux Falls                   SD      57117
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                              $12,412.00
Discover Financial                                       Last 4 digits of account number      1 2        7    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2017
PO Box 3025
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
New Albany                    OH      43054
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                  $532.53
Foundation Surgical Hospital San Antonio                 Last 4 digits of account number      3 1 6           3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/26/2015
9522 Huebner Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Antonio                   TX      78240
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
                       Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 19 of 24


Debtor 1       Dennis G. Whittaker                                                         Case number (if known)       19-30156

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.9                                                                                                                                   $50.00
Geico Insurance                                          Last 4 digits of account number      N a        m    e
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018
9515 W Camelback Rd, Suite 134
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Phoenix                       AZ      85037
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Old Insurance Policy
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                $2,355.37
Methodist Hospital                                       Last 4 digits of account number      4 9 0           5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        4/22/2014
PO Box 99400
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Louisville                    KY      40269
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                $6,174.10
North Central Baptist Hospital                           Last 4 digits of account number      1 4 0           5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/13/2016
520 Madison Oak Dr.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Antonio                   TX      78258
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
                       Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 20 of 24


Debtor 1       Dennis G. Whittaker                                                         Case number (if known)       19-30156

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.12                                                                                                                                  $500.00
Sams Club MasterCard                                     Last 4 digits of account number      N a        m    e
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Various
PO Box 32896-0013
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                $1,883.04
St. Luke's Episcopal Health System                       Last 4 digits of account number      0 3 4           0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/21/2014
PO Box 20805
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77225
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                $3,234.00
Synchrony Bank/Amazon                                    Last 4 digits of account number      2 5        1    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2017
Attn: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
                       Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 21 of 24


Debtor 1       Dennis G. Whittaker                                                         Case number (if known)       19-30156

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.15                                                                                                                                    $1.00
The Advocator Group                                      Last 4 digits of account number     N a m            e
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Unknown
101 Edgewater Drive, Suite 260
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Wakefield                     MA      01880
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                $1,345.40
University Health Systems                                Last 4 digits of account number      5 2 4           5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/28/2018
PO Box 757
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Antonio                   TX      78293-0757
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                $4,083.00
Wells Fargo Bank                                         Last 4 digits of account number      0 1        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2007
Attn: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 6429                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Greenville                    SC      29606
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 7
                       Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 22 of 24


Debtor 1       Dennis G. Whittaker                                                         Case number (if known)       19-30156

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.18                                                                                                                                $3,130.00
Wells Fargo Bank                                         Last 4 digits of account number      0 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2006
Attn: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 6429                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Greenville                    SC      29606
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 8
                      Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 23 of 24


Debtor 1       Dennis G. Whittaker                                                        Case number (if known)     19-30156

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Datasearch Inc                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Atten: Bankruptcy Dept                                      Line   4.16 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
85 NE Loop 410 Ste 575                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       5    2    4    5
San Antonio                     TX      78217
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 9
                 Case 19-30156 Document 13 Filed in TXSB on 01/25/19 Page 24 of 24


Debtor 1       Dennis G. Whittaker                                                      Case number (if known)        19-30156

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +          $1,795.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.              $1,795.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.              $7,213.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $74,801.02


                   6j.   Total.   Add lines 6f through 6i.                                            6j.             $82,014.02




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                      page 10
